Citation Nr: 1817871	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-37 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an earlier effective date for Combat Related Special Compensation (CRSC) and for Concurrent Retirement and Disability Payment (CRDP).


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1959 to September 1981 in the U.S. Army as an Air Defense Artilleryman and intelligence agent.  The Veteran had service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the Regional Office (RO) of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Upon review of the record, the Board finds that the Veteran and the record raise the issues of entitlement or entitlement to an earlier effective date for two similarly abbreviated compensation programs.  For clarity, the following explanation of the two programs is provided. 

The two programs are known as Combat Related Special Compensation (CRSC) and Concurrent Retirement and Disability Payment (CRDP). 

 The CRSC program was established by the National Defense Authorization Act (NDAA) for Fiscal Year 2003, Pub. L. No.107-314  § 636, in December 2002. The purpose of the legislation was to allow receipt of partial or full retired military pay and VA disability compensation to eligible military retirees with combat-related disabilities. CRSC became effective June 1, 2003. Under a prior version of the law, CRSC was payable when a veteran had a combined 60 percent service-connected, combat-related disability, and was evaluated as individually unemployable due to the service-connected disabilities. See Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, Subpart v, 5.A.7. Under an amended version of the program, eligibility was expanded effective January 1, 2004, such that the basic eligibility for CRSC would be met if the veteran had completed 20 years of service and had a qualifying combat-related disability. The change in law was codified at 10 U.S.C.A. § 1413a. Notably, the criteria for CRSC do not require a veteran to have actually engaged in combat. The pertinent military department makes the final determination regarding qualifying disabilities. This is not a VA program. Id.  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, precedent opinions of the General Counsel of the VA and precedential decisions to courts of superior jurisdiction. 38 U.S.C.A. § 7104 (c) (2012); 38 C.F.R. § 20.101 (a) (2017).

In addition, the National Defense Authorization Act of 2004 established CRDP, effective January 1, 2004. See 10 U.S.C. §§ 1414; 38 U.S.C. §§ 5304, 5305; 38 C.F.R. § 3.750 (b)(1)(2017). CRDP is a program that is available to military retirees who served a minimum of 20 years creditable service, including service in the National Guard and Reserves. CRDP restores some or all of the military retired pay that was deducted due to receipt of VA service-connected disability compensation. Retirees must be rated 50 percent or more disabled by VA and, unlike CRSC, the disabilities do not have to be combat-related. Retirees are not required to apply for this benefit; enrollment is automatic. Qualified retirees with a 100 percent VA disability rating were subject to a phase-in period for payments only from January 1, 2004, to December 31, 2004. After December 31, 2004, such individuals are generally eligible for full payment of their military retired pay and VA disability compensation, with some limitations. See 10 U.S.C.A. § 1414 ; M21-1MR, Part III, Subpart v, 5.A.6.

The Veteran was sent a letter in August 2015 noting that the Veteran is receiving Concurrent Receipt of Retired and Disability Pay (CRDP).   The Veteran submitted a letter stating he disagreed with the effective date of an award of CRSC. The Veteran is not receiving CRSC. The Veteran is only receiving CRDP, as noted in the calculation of payments on page 2 of the August 2015 notice.  The RO did not notify the Veteran that he had filed a claim for an earlier effective date for the wrong type of compensation.  During a hearing before the RO in October 2016, a Decision Review Officer attempted to explain the two programs and the Veteran's status.  However, the Notice of Disagreement, the Statement of the Case, the Veteran's VA Form 9, and Supplemental Statement of the Case all treated the matter as a claim for CRSC. 

Determination of whether a veteran qualifies as CRSC payments is outside the jurisdiction of the Board and, indeed, is not within the authority of the VA.  Both programs are administered by the Secretary of Defense.  See 10 U.S.C. §§ 1413a (outlining CRSC payments), 1414 (outlining situations where a veteran can receive both retirement pay and VA compensation for disabilities rated 50 percent or higher (CRDP)).  CRSC is specifically awarded by a veteran's Branch of Service.  In essence, the Veteran stated he disagreed with the effective date of payments that he was not receiving under a program not administered by the VA.  Therefore, the Board has no current jurisdiction to consider this matter.  

However, the record shows that the Veteran is receiving CRDP and has raised the issue of an earlier effective date for compensation under that program.  Relevant to that issue, the RO issued a November 2015 rating decision and an April 2017 statement of the case that addressed the effective date for service connection for posttraumatic stress disorder (PTSD) that included a rating of 50 percent, effective November 17, 2014.  

Therefore, the Board finds that the RO must clearly adjudicate the Veteran's claim for an earlier effective date for Concurrent Retirement and Disability Payment (CRDP) in an appropriate statement of the case. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran he his receiving Concurrent Receipt of Retired and Disability Pay (CRDP) payments and he is not receiving Combat Related Special Compensation (CRSC).  Inform him of the following:

If he wishes to receive Combat Related Special Compensation, that is a determination of the Defense Finance and Accounting Service (DFAS) and not VA.  If he wishes to seek an earlier effective date for Concurrent Receipt of Retired and Disability Pay (CRDP), he must file a separate claim for an earlier effective date for CRDP.

2. Issue a statement of the case that addresses entitlement to an earlier effective date for Concurrent Retirement and Disability Payment (CRDP) and provide the Veteran and his representative the opportunity to respond and perfect an appeal if desired. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





